Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed August 15, 2022 is acknowledged and has been entered. Claims 12, 13, 26-28, and 30 have been amended. Claims 19 and 25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected species. Currently, claims 12, 13, 18, 19, and 25-30 are pending. Claims 12, 13, 18, and 26-30 are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Based on the Filing Receipt, the present application is a CON of ASN 14/704,429 filed on May 5, 2015, which claims the benefit of priority of Provisional Application Number 61/988,517 filed on May 5, 2014.  Accordingly, the effective filing date of the instant application is May 5, 2014 which is the filing date of Provisional Application Number 61/988,517 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 12, 13, 18, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 is indefinite in reciting, “separating plasma from the … PBMC” because plasma is the liquid portion of anticoagulated blood, absent white blood cells (WBC), red blood cells (RBC), and platelets which encompass the cellular PBMC portion, and PBMC encompasses cells having the plasma portion already separated or removed therefrom.
Claim 12 is indefinite and confusing in reciting, “isolating newly proliferated antibody secreting cells (ASC) from the plasma” because plasma is the liquid portion of anticoagulated blood, absent WBC, RBC, and platelets which encompass the separated or removed cellular PBMC portion; therefore, it is unclear how the newly proliferated ASC which are part of the PBMC are left to be isolated from the plasma. Same analogous comments and problems apply to the washing step and culturing step involving the newly proliferated ASCs, in question. 
Claims 12 is indefinite for using parenthetical symbols in reciting “(media elaborated with newly synthesized antibodies)” because it is unclear whether the limitations within the parentheses are a part of the claimed invention.
Claim 12 is ambiguous in reciting, “vaccine-specific ASC” because it is unclear how these vaccine-specific ASC structurally and/or functionally relate to the newly proliferated ASC.  
	Claim 12 is indefinite in lacking clear antecedent basis in reciting, “comparing the number of ASC” because it is unclear how these ASC structurally and/or functionally relate to the vaccine-specific ASC and newly proliferated ASC.  
Claim 12 is indefinite in lacking clear antecedent basis in reciting, “the washed ASC” because it is unclear how these washed ASC structurally and/or functionally relate to the vaccine-specific ASC and newly proliferated ASC.  
Claim 12 is indefinite in lacking clear antecedent basis in reciting, “relative to a negative control” because it is unclear how this negative control structurally and/or functionally relates to the previously recited standard or control.  
Claim 13 is indefinite in lacking clear antecedent basis in reciting, “the control” because it is unclear how this control structurally and/or functionally relates to the previously recited standard or control and negative control in claim 12.  
Claim 26 is vague and indefinite in reciting, “the newly proliferated ASC are isolated from the plasma” because plasma is the liquid portion of anticoagulated blood, absent WBC, RBC, and platelets which encompass the separated or removed cellular PBMC portion; therefore, it is unclear how the newly proliferated ASC which are part of the PBMC are left to be isolated from the plasma.
Claim 27 is vague and indefinite in reciting, “the newly proliferated ASC are isolated from the plasma” because plasma is the liquid portion of anticoagulated blood, absent WBC, RBC, and platelets which encompass the separated or removed cellular PBMC portion; therefore, it is unclear how the newly proliferated ASC which are part of the PBMC are left to be isolated from the plasma.
Claim 28 is indefinite in lacking clear antecedent basis in reciting, “the ASC” in line 4 because it is unclear how the instant ASC structurally and/or functionally relate to the newly proliferated ASC.  
Claim 28 is vague and indefinite in reciting, “the newly proliferated ASC are isolated from the plasma using antibodies specific for … CD38, CD27, … and Ki67” because plasma is the liquid portion of anticoagulated blood, absent WBC, RBC, and platelets which encompass the separated or removed cellular PBMC portion; therefore, it is unclear how the newly proliferated ASC which are part of the PBMC expressing CD38, CD27, … and Ki67 cell surface markers are left to be isolated from the plasma.
Claim 29 is indefinite in lacking clear antecedent basis in reciting, “the ASC are measured by immunoassay” because it is unclear how the instant ASC structurally and/or functionally relate to the previously recited newly proliferated ASC in claim 12.  

Claim Rejections - 35 USC § 112
New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In this case, although Applicant states “capturing newly proliferated ASC using magnetic beads bearing one … or more antibodies specific for cell surface markers unique to ASCs, specifically CD19, CD138, CD27, IgD, Ki67, and/or CD38” in paragraph [0044]; the specification does not appear to provide literal and/or descriptive support for the Markush recitation of "newly proliferated ASC are isolated from the plasma using antibodies specific for one or more cell surface markers on the ASC selected from the group consisting of CD38, CD127, CD19, CD138, IgD, and Ki67" in the alternative. A review of Applicant’s disclosure in paragraphs [0045, 0047, 0196, 0213, 0214] shows that ASC are isolated from whole blood or PBMC and analyzed using a custom blended panel of bead marker sets which include CD19 and CD38 and including but not limited to CD138, CD27, IgD, and Ki67 to optimally isolate the circulating ASC fraction from whole blood. In fact, paragraph [0223] differentiates circulating ASCs representing the plasmablasts population actively responding to an ongoing antigenic insult (i.e. vaccine) from resident bone marrow long-lived plasma cells responsible for the historical “pre-existing antibodies found in plasma using CD38, CD127, CD19, CD138, IgD, and Ki67 surface markers.  Specifically, 90% of newly proliferated ASCs can be captured within the CD19+, CD27hi, CD38hi, Ki67 population with the nuclear proliferation antigen Ki67 being an excellent marker of active cell proliferation. In contrast, the human bone marrow plasma cells (i.e. NOT newly proliferated ASCs) are CD138+ CD27hi CD38hi with less than 5% expressing Ki67 indicating that the plasma cells are non-dividing and non-proliferating. Nowhere in the specification provided isolating newly proliferated ASC using one … surface marker selected from any one of CD38, CD127, CD19, CD138, IgD, and Ki67 recited in the Markush group in alternative. Furthermore, none of the originally filed claims recited the limitation in question.  Recitation of claim limitation lacking literal support in the specification or originally filed claims constitutes new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 12, 13, 18, 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0229914) in view of HE et al. (Plasmablast-derived polyclonal antibody response after influenza vaccination. J Immunol Methods. 365 (1-2): 67-75 (28 February 2011))- IDS.
Lee et al. disclose a method of assessing vaccine efficacy against a viral disease including immune antibody response of a subject after vaccination through the secretion and presence of vaccine-specific antibodies (Abstract; [0005, 0025, 0035, 0167]; Example 1). The viral disease may be from Influenza A or Influenza B virus; the vaccine may be H1N1, H3N2, or H5N1 vaccine; and the antibodies secreted from newly proliferated antibody secreting cells (ASC) or plasmablasts present in the subject are influenza-specific antibodies ([0011, 0013, 0032, 0167]; Figure 4; Figure 13). Other viruses and vaccines include Rhinovirus, Coronavirus, and Adenovirus [0032]. Lee et al. teach obtaining a whole blood or PBMC from the subject 3-30 days following vaccine administration [0003-0005, 0024, 0035, 0036, 0039; 0054, 0142, 0156, 0167].  Lee et al. teach separating plasma from the whole blood or PBMC which include newly proliferated ASC or plasmablasts via ficoll gradient separation ([0142, 0150]; Example 1). Lee et al. teach identifying the newly proliferated ASC or plasmablasts from the separated cells using antibodies specific for a cell surface marker (i.e. antigens) panel selected from CD19, CD27, CD38, IgD, and CD138; washing and isolating the identified newly proliferated ASC or plasmablasts expressing CD19, CD27, CD38, IgD, and/or CD138 bound to the antibodies via fluorescence activated cell sorting (FACS); and measuring the number of newly proliferated vaccine-specific ASC or plasmablasts and/or vaccine-specific antibodies secreted therefrom via flow cytometry and/or using ELISPOT ([0005, 0035, 0046, 0142, 0152, 0154, 0161, 0167, 0170, 0171, 0173]; Example 2). Lee et al. teach that an increase in the number of newly proliferated vaccine-specific ASC or plasmablasts and/or vaccine-specific antibodies secreted therefrom compared to a negative control indicates an efficacious vaccine [0005, 0024, 0142]. Lee et al. teach washing and isolating the newly proliferated ACSs or plasmablasts using magnetic bead sorting (magnetic capture) or fluorescence acquired cell sorting (FACS) [0008, 0074, 0138, 0154].  
Lee et al. differ from the instant invention in failing to teach culturing the newly proliferated ASC in media conducive to antibody production and expression: media elaborated with newly synthesized antibodies (MENSA).
HE et al. studied plasmablast-secreted or -derived polyclonal antibody response after influenza vaccination. HE et al. found that on day 7 after influenza vaccination, a burst of plasmablasts or newly proliferated ASCs, highly enriched for vaccine-specific antibody secreting cells, appears in peripheral blood. HE et al. teach that this data provides a unique window to the overall B cell response to the vaccine, without interference of pre-existing contaminating cross-reactive antibody. In practice, HE et al. specifically isolated B cells from subjects on day 7 after immunization with influenza vaccine and cultured them to collect newly synthesized antibodies (i.e. plasmablast-derived polyclonal antibodies (PPAb)). The PPAb contained secreted IgG and IgA, which was approximately 0.2 ng per ASC. Influenza-specific IgG and IgA binding activity was detected in PPAb at dilutions up to 105; the ratio of the titers of influenza-specific IgA to IgG was 4-fold higher in PPAb than in day 28 post-vaccination sera which suggests that vaccine-induced IgA is enriched in PPAb compared to sera. Since newly synthesized antibodies or PPAb are exclusively produced by recently activated, newly proliferated ASC (B cells), it allows assessment of vaccine-induced antibody response without interference from pre-existing cross-reactive contaminating antibodies (Abstract; p. 7, 2nd full ¶). 
With respect to the recitation that the “ASC comprise at least a 106- or 107-fold reduction of contaminating pre-existing plasma antibodies relative to whole blood or plasma or PBMC” in claim 12; it is maintained that “at least a 106 or 107 -fold reduction of contaminating pre-existing plasma antibodies” are values or parameters that encompass result effective variables which the HE reference has shown may be achieved or obtained in optimization procedures.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the method disclosed by the prior art by normal optimization procedures.
One of ordinary skill in the art before the effective filing date of the instant invention would have had reasonable expectation of success in combining the teaching of HE in culturing newly proliferated ASC into the method of Lee of obtaining vaccine-specific newly proliferated ASC or plasmablasts and antibodies secreted therefrom to remove residual plasma antibodies and isolate vaccine-specific antibodies that provide indication of vaccine efficacy because both of Lee and HE teach analogous art in determining correlation between newly proliferated ASC or plasmablast and antibody secretion in relation to vaccine efficacy. One of ordinary skill in the art before the effective filing date of the instant invention would have been motivated to culture the newly proliferated ASC or plasmablasts of Lee using the method of HE after separation and isolation from other cells in order to obtain vaccine-specific antibodies which are exclusive from pre-existing residual contaminating antibodies.

7.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0229914) view of HE et al. (Plasmablast-derived polyclonal antibody response after influenza vaccination. J Immunol Methods. 365 (1-2): 67-75 (28 February 2011)) as applied to claim 12, and in further view of Ahmed et al. (2010/0279352).
Lee et al. and HE et al. are discussed supra. Lee et al. and HE et al. differ from the instant invention in failing to teach Ki67 as newly proliferated ASC cell surface marker.
Ahmed et al. teach highly efficient methods for producing antibody molecules that bind to an antigen.  Ahmed et al. teach obtaining peripheral blood mononuclear cells (PBMC) from a subject exposed to antigen including a vaccine, separating plasma from PBMC via elutriation or ficoll gradient separation, and isolating a population of antibody secreting cells (ASC) or plasmablast blasting cells collected at @ day 7 post vaccination at a time when ASC antibody reactive to the vaccine antigen expression is high, using antibodies specific for CD19, CD27, and CD38 to produce newly proliferated (generated) ASCs expressing CD38high, CD27 high, and CD19 high via fluorescence activated cell sorting (FACS, flow cytometry). Ahmed et al. specifically teach using antibody specific for intracellular Ki67 to isolate the newly proliferated ASC (Abstract; Figure 3; [0422, 0433-0452, 0544-0546]). In [0433-0452], Ahmed et al., indeed, teach performing a series of PBMC washing and separation steps as well as ASC washing, identification, and isolation steps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to incorporate the Ki67 taught by Ahmed into the method of Lee and HE, as a cell surface marker that identifies newly proliferated ASC because Ahmed taught that Ki67 is a specific marker of active cell proliferation which they have shown to be useful in isolating plasmablasts or newly proliferated alongside other plasmablast markers.   


Response to Arguments	
8.	Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.
	A) Applicant argues that Lee et al. who was also the inventor of the cited art, was focused on being able to correctly diagnose and distinguish new infections from prior infections, which is different from the claimed invention which assesses efficacy of vaccine against disease. 
	Applicant’s argument is not persuasive because Lee et al., indeed, teach and describe method steps of determining the efficacy of a vaccine in a subject against a disease, consonant to Applicant’s claimed invention. See paragraphs [0005, 0010, 0011, 0024], for example.

	B) Applicant argues that the washing steps in Lee et al. were not sufficient, and Ahmed et al. does nothing to further motivate the skilled artisan to wash so thoroughly.
Applicant’s argument is not persuasive because claim 12 does not appear to recite washing steps in plurality.  Claim 12 only recites, “washing the newly proliferated ASC.” Nonetheless, Ahmed et al., indeed, teach performing a series of PBMC washing and separation steps as well as ASC washing, identification, and isolation steps. 

8.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        



November 2, 2022